Exhibit (g)(4) September 19, 2013 State Street Bank and Trust Company 200 Clarendon Street Boston, MA 02116 Attention: Russell M. Donohoe Re: MASTER CUSTODIAN AGREEMENT – NEW PORTFOLIOS Ladies and Gentlemen: Please be advised that the undersigned Fund has established one (1) new series of shares to be known as the American Century Quantitative Equity Funds, Inc. – Emerging Markets Value Fund ( the “New Portfolio”). In accordance with Section 18.6, the Additional Portfolios provision, of the Master Custodian Agreement dated as of July 29, 2011 (the “Custodian Agreement”) by and among each Fund party thereto and State Street Bank and Trust Company, the undersigned Fund hereby requests that your bank act as Custodian for its respective New Portfolio under the terms of the Custodian Agreement. In connection with such request, the undersigned Fund hereby confirms to you, as of the date hereof, its representations and warranties set forth in Section 18.7 of the Custodian Agreement. Capitalized terms used herein without definition shall have the meanings ascribed to them in the Custodian Agreement. Kindly indicate your acceptance of the foregoing by executing two copies of this letter agreement, returning one to the Fund and retaining one for your records. Sincerely, American Century Quantitative Equity Funds, Inc. on behalf of the New Portfolio. By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Duly Authorized Agreed and Accepted: STATE STREET BANK AND TRUST COMPANY By: /s/ Michael F. Rogers Name: Michael F. Rogers Title: Executive Vice President, Duly Authorized Effective Date: October 31, 2013
